
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Clare Boothe Luce and recognizing her leadership in the women’s suffrage
		  movement and the influence she continues to have today.
	
	
		Whereas Clare Boothe Luce was born on April 10, 1903, in
			 New York City;
		Whereas Mrs. Luce became interested in the women’s
			 suffrage movement at the age of 10, through Mrs. O.H.P. Belmont, a New York
			 City society matron and an advocate of women’s suffrage;
		Whereas Mrs. Luce was an accomplished news reporter,
			 magazine editor, Member of Congress, and ambassador;
		Whereas during her career as a playwright Mrs. Luce wrote
			 six successful plays, including The Women (1936), Kiss the Boys Goodbye (1938),
			 and Margin of Error (1939);
		Whereas in 1940, Mrs. Luce traveled to Europe as a
			 journalist for her husband’s publication, Life magazine, to report in the midst
			 of World War II;
		Whereas in 1942, Mrs. Luce won a seat in the House of
			 Representatives representing the Fourth Congressional District of
			 Connecticut;
		Whereas Mrs. Luce was an influential Member of Congress
			 who supported American troops and addressed issues concerning their eventual
			 return to civilian life;
		Whereas after the death of her daughter in 1944, Mrs. Luce
			 found peace in religious spiritualism and wrote many articles on religious
			 subjects for national publications;
		Whereas Mrs. Luce returned to politics in 1953, when she
			 became the first American woman ambassador to a major country, being appointed
			 as ambassador to Italy;
		Whereas Mrs. Luce applied herself vigorously in her
			 diplomatic duties and maintained a firm anti-communism stance against the
			 Italian labor movement;
		Whereas in October 1954, Mrs. Luce arranged the conference
			 between Italy and what was then Yugoslavia, which helped to settle the dispute
			 over United Nations territorial lines in the city of Trieste;
		Whereas in 1981, President Reagan appointed Mrs. Luce to
			 the President’s Foreign Intelligence Advisory Board, on which she served until
			 1983;
		Whereas in 1983, Mrs. Luce was awarded the Presidential
			 Medal of Freedom by President Reagan;
		Whereas Mrs. Luce died of brain cancer on October 9, 1987,
			 in Washington DC;
		Whereas Mrs. Luce established a legacy through the Clare
			 Boothe Luce Program of the Henry Luce Foundation, which has become the single
			 most significant source of private support for women in science, mathematics,
			 and engineering;
		Whereas the first grants from the Clare Boothe Luce
			 Program were given in 1989 and since then over $120,000,000 has been dispersed
			 to more than 1,500 women; and
		Whereas in 1994, Mrs. Luce was inducted into the
			 Connecticut Women’s Hall of Fame for her outstanding accomplishments: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 the life and accomplishments of Clare Boothe Luce and recognizes her leadership
			 in the women’s suffrage movement and the influence she continues to have
			 today.
		
